Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farhad Shir on 3/19/2021. 

The application has been amended as follows: 
Claims 14 and 15 are cancelled.

Claim 3 is amended:
The composite forming method according to Claim 1,
wherein the composite structure body comprises:
 a panel [[and]] attached to a reinforcing member having either a hat-shaped cross section or ; or 
a composite structure body comprising an upper panel and a lower panel coupled together with a plurality of reinforcing members;[[, and]] 
or a tubular composite structure body.

Claim 4 is amended: 
The composite forming method according to Claim [[3]] 12,
wherein the and the portion that supports the rounded portion reduces or eliminates flexibility in the direction perpendicular to the longitudinal direction of the core.

Claim 5 is amended: The composite forming method according to Claim [[3]] 12,

wherein a sharp portion of the core [[that]] supports, from an inner side of the reinforcing member, a rounded portion of the reinforcing member protruding toward the panel, and is configured to slide over a surface of the panel in the direction perpendicular to the longitudinal direction of the core when the core having the thin portion near the panel is folded inward.

Claim 12 is amended: The composite terming method according to Claim 3, wherein the composite structure body comprises the panel [[and]] attached to the reinforcing member having either 

Claim 13 is amended: The composite forming method according to Claim [[3]] 12, further comprising:
manufacturing a prepreg laminate for the panel; 
mounting the core on the prepreg laminate for the panel; 
laminating prepregs for the reinforcing member on the prepreg laminate for the panel on which the core is mounted; and
heat-curing the prepreg laminates they are sealed coupled to a vacuum device


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, such as Engwall et al. (US 2009/0166921), provide motivation for a core having a thinned portion that may fold, but teaches jig materials inserted therein should be pliable and thus teaches away from metal or carbon reinforced plastic.  Koren (2002/0135090) and Lunde (US 6,692,681) teach reinforcing jig that may be made of hard inflexible materials at least rendering obvious materials such as metal or carbon fiber reinforced plastic.  However, Koren provides no motivation to use a core with a thinned portion for folding since there is a specific extraction device where folding at pre-specified areas would be undesirable.  Further, although Lunde, as recited in the previous rejection, may teach a thin flexible area between caul plates, Lunde specifically teaches the “jig” [40] is removed prior to any curing and thus teaches away from the “heating” step as claimed.  Thus, metallic or carbon reinforced jigs, and jigs capable of air jetting, would not have been obvious in the claimed process for supporting a core with a thin portion for folding, wherein curing under heat and pressure occurs with the reinforced jig inserted, and removing the core involves air discharge to fold the core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/           Primary Examiner, Art Unit 1746